Citation Nr: 0402312	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  97-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania, which continued a 10 percent 
disabling rating for lumbosacral strain.  

The veteran's claim was previously before the Board in March 
1999.  At that time, the veteran's claim was remanded for 
further development and adjudication.  

In December 2000, the veteran's claim was returned to the 
Board.  The appeal was once again remanded for further 
development and adjudication.  

In January 2003, the Board remanded the matter in order to 
give the veteran an opportunity to have a personal hearing 
before the Board, as the Veterans Law Judge who conducted the 
November 1998 was longer employed at the Board.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in May 2003, a transcript of which has 
been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that the veteran's lumbosacral strain is 
productive of muscle spasm and loss of lateral spine motion.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5295 (effective prior to September 23, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237; 68 Fed. Reg. 51454-
51458 (August 27, 2003 ( effective September 23, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

In November 1992 the RO granted entitlement to service 
connection for lumbosacral strain, and a noncompensable 
disability rating was assigned from May 1992.  In April 1993 
the RO assigned a 10 percent disabling rating retroactive to 
May 1992.  The veteran filed a request for an increased 
rating in May 1996.  The RO continued the 10 percent 
disabling rating in a July 1996 rating decision.  The veteran 
disagreed with the 10 percent rating, and initiated this 
appeal.  


General Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 


A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.


Analysis

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a left 
knee injury has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Increased Evaluation

The veteran's lumbosacral strain is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, as 10 percent 
disabling.  Under this specific code section, evaluations are 
assigned as follows: 10 percent for lumbosacral strain with 
pain on motion; 20 percent for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and 40 percent 
disabling for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating disabilities of the spine were 
amended, effective from September 26, 2003. See 68 Fed. Reg. 
166, 51454-51458. (August 27, 2003).  Also, the rating 
criteria for evaluating intervertebral disc syndrome were 
amended, effective from September 23, 2002. See 67 Fed. Reg. 
54345-54349 (June 24, 2002).  While the veteran has not been 
provided notice of the regulation changes, the diagnostic 
criteria for lumbosacral strain did not change and there is 
no evidence, nor does the veteran contend, that he has 
intervertebral disc syndrome. Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has thoroughly reviewed all the evidence of record, 
which includes, but is not limited to: the veteran's 
contentions; reports of VA examination dated in September 
1995, June 1996, September 1997, and July 2001; VA outpatient 
treatment records dated between 1996 and 2001; private 
medical records from Dr. MD (initials) and Westmoreland 
Regional Hospital; transcripts of testimony provided by the 
veteran before the Board in November 1998 and May 2003; and 
transcripts of testimony provided by the veteran before the 
RO in April 1997.  After careful consideration of the 
aforementioned evidence, the Board finds that the veteran's 
lumbosacral strain more closely approximates the criteria for 
the next higher 20 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7.  

In this regard, while the veteran's range of motion of the 
lumbosacral spine was determined to be without pain upon VA 
examination in September 1995, the veteran himself reported 
that he had pain in his low back aggravated by bending over 
and lifting heavy objects.  VA outpatient treatment records 
dated between 1995 and 1997 show repeated treatment for 
constant low back pain.

VA examination dated in June 1996, showed a worsening of the 
veteran's lumbar spine.  Range of motion studies were as 
follows:  flexion was limited to 45 degrees; dorsiflexion was 
20 degrees; lateral flexion was 45 degrees; and rotation to 
the left and right was 30 degrees.  The examiner noted there 
was discomfort in all ranges.  X-rays showed minimal 
narrowing of the L5-S1 disc space.  The radiologist also 
indicated that disc herniation could not be ruled out or a 
fracture.  The veteran also had a bone defect in the pars 
interarticularis of L4.

The veteran was afforded an additional VA examination in 
September 1997.  At that time, he complained of constant 
daily low back pain with intermittent tingling into his right 
buttock.  Range of motion of the lumbar spine was as follows: 
70 degrees forward flexion to 30 degrees extension; 30 
degrees left and right lateral bending; and 30 degrees right 
and left lateral rotation.  He was diagnosed with chronic low 
back pain with radiographic evidence of L4 spondylolysis.  
The examiner did classify the veteran's functional impairment 
as mild with heavy manual labor and prolonged standing and 
walking.
In November 1998, the veteran testified before the Board that 
his lumbosacral strain caused daily pain and spasms.  He 
further indicated that he took muscle relaxers.  VA 
outpatient treatment records dated in December 1998 reveal he 
was admitted to the emergency room for low back pain.  
Straight leg raising tests elicited pain.  He was diagnosed 
with spondylolysis and an exacerbation of low back pain.  VA 
outpatient treatment records dated between 1997 and 2001 show 
continued treatment for low back pain.

In July 2001, the veteran was afforded a final VA 
examination.  He complained of constant low back pain.  He 
indicated that he could not lift anything greater than 50 
pounds and could not stand on his feet for more than three to 
four hours due to pain.  He also stated that he could not sit 
for more than two hours due to pain.  He denied any numbness 
in his feet and toes, but did complain of occasional 
radiating pain into his right buttock.  The examiner noted 
the veteran had been treated multiple times by their 
Orthopedic Clinic.  The examiner further noted he had been 
treated with thoracolumbosacral orthosis with and without leg 
extension, neither of which relieved his symptoms.  It was 
noted he was informed that an infusion of his pars defect was 
necessary, but he did not want the surgery.  

Physical examination of the back revealed tenderness over the 
L4-5 level and some right paraspinal muscle tightness.  He 
was able to forward flex to 12 inches from the floor with his 
knees straight, extend to 30 degrees, side bend on the right 
to 35 degrees, side bend to the left to 45 degrees, and twist 
50 degrees to the right and 60 degrees to the left.  The 
veteran was diagnosed with bilateral pars defect, which the 
examiner noted could be a congenital condition, or a 
traumatic condition, which she could not truly ascertain 
because no x-rays were taken prior to the veteran's entrance 
into service.  The examiner concluded that the veteran's 
condition was more likely than not aggravated by his active 
duty service.

Private medical records from an unidentified source dated 
between 2001 and 2003, show the veteran complained of low 
back pain and was diagnosed with strain and spasm.  
Finally, the veteran testified before the undersigned 
Veterans Law Judge in May 2003 that he had trouble walking 
and bending.  He further testified that he suffered from 
spasms and took Motrin, as well as muscle relaxers to ease 
his symptoms.

In light of the veteran's credible complaints of constant 
pain and occasional spasms experienced in his back, 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were 
considered and are reflected in the increased rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

While a 20 percent rating is warranted, there has been no 
evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, to 
warrant a 40 percent rating.  Further there is no evidence of 
favorable ankylosis of the lumbar spine to warrant a 40 
percent rating under diagnostic code 5289 or severe 
limitation of motion of the lumbar spine to warrant a 40 
percent rating under diagnostic code 5292. See 38 C.F.R. 
§ 4.71a.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
lumbosacral strain and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable, that 
lumbosacral strain requires frequent inpatient care or 
markedly interferes with employment.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation of 20 percent rating 
for lumbosacral strain is granted, subject to the controlling 
regulations affecting the payment of monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



